 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID ANTHONY BREAUX,                              No. 2:93-cv-0570 JAM DB
12                           Petitioner,                 DEATH PENALTY CASE
13             v.
14    WARDEN, San Quentin State Prison,                  ORDER
15                           Respondent.
16

17            Due to the change in the hearing date for the parties’ motions regarding the evidentiary

18   hearing, the following changes to the briefing schedule for those motions are HEREBY

19   ORDERED:

20            1.    Any motions regarding the evidentiary hearing shall be filed by October 24, 2019.

21            2.    Oppositions shall be filed by November 5, 2019. Any reply briefs shall be filed by

22                  November 11, 2019.

23   Dated: August 2, 2019

24

25

26
27   DLB:9/DLB1/orders.capital/breaux.pre evi sked.or2

28
                                                         1
